        Case 2:20-cv-00456-CFK Document 8 Filed 11/19/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE VALLEY                                : CIVIL ACTION
AESTHETICS, PLLC, et al.,                      :
             Plaintiffs,                       :
    v.                                         : No. 20-456
                                               :
JOHN DOE 1, et al.,                            :
              Defendants.                      :


                                        NOTICE

      Given that this case was filed on January 23, 2020, that the case has had

only Doe defendants since its inception, that the Court has twice given extensive

time to investigate, and that, in response to the last show cause order, plaintiff

acknowledged that it has identified the primary defendant, it is therefore noticed

that if a party that has diversity of citizenship from plaintiff is not substituted

within 14 days from the date of this notice, the case will be dismissed without

prejudice.




                                               BY THE COURT:

                                               /s/ Chad F. Kenney


                                               CHAD F. KENNEY, JUDGE
